Citation Nr: 0423744	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1976 to June 1977 (Army) and from November 1978 to September 
1981 (Marines).  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Waco, Texas, Regional Office (RO).  The 
veteran provided testimony in July 2002 at a local hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

The Board finds that a remand is required for several 
reasons.  A form submitted to VA from the Social Security 
Administration (SSA) in December 2003 requested medical 
records (to include all mental health records from 1980 to 
the present).  The form also noted that the veteran had filed 
an application for a period of disability and/or disability 
benefits.  The RO has not sought medical records considered 
by SSA.  Such records may contain pertinent information, and 
VA is obliged to obtain them.

PTSD has been diagnosed.  See August 2000 VA report of 
psychological testing and October 2001 and January 2002 VA 
progress notes. (And report of May 2003 VA PTSD examination, 
when recurrent depression, and not PTSD, was diagnosed.)  

The veteran claims as his PTSD stressor that shortly after he 
completed boot camp he was robbed at gunpoint in Fort Knox, 
Kentucky.  See July 2002 hearing transcript.  He also alleges 
that he came under fire while serving in the DMZ in Korea, 
and that he had injured someone in a fight.  Id.  

Regarding the alleged stressors, while certain claimed 
stressors may be incapable of verification, there has been no 
attempt to verify those stressors that are verifiable.  
Specifically, if his unit in Korea was assigned to the DMZ, 
and came under fire there, such should be documented in 
military records.  And the alleged incident of the veteran 
being robbed by a civilian at gunpoint off post while 
stationed at Fort Knox should be verifiable if, as he 
alleges, the veteran reported the fact to military 
authorities, including his unit commander(s).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA copies of 
all medical records considered by that agency 
in its adjudication of the veteran's claim 
for disability benefits.

2.  The RO should ask the veteran to provide 
more specific information 
(dates/locations/unit assigned) regarding the 
events in service when he was robbed at 
gunpoint by a civilian while stationed at 
Fort Knox, and when he came under fire at the 
DMZ in Korea.

3.  The RO should arrange for exhaustive 
development for verification of the alleged 
stressor events.  It should be conclusively 
established whether the veteran's unit was 
indeed stationed in the Korean DMZ and came 
under enemy fire while he was there, and 
whether or not this is any evidence 
confirming that he was robbed at gunpoint 
while at Fort Knox.  The attempts at 
verification of the latter should include any 
base incident reports, as well as civilian 
police reports, unit reports etc. 

4.  The RO must make a specific determination 
as to whether or not the veteran was exposed 
to a stressor event in service.  

5.  Then, and only if the RO determines that 
the veteran was indeed exposed to a stressor 
event in service, the RO should arrange for a 
VA examination to determine whether the 
veteran has PTSD based upon such stressor.  
The claims file must be reviewed by the 
examiner.  The examiner should explain the 
rationale for any opinion given.

6.  After the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (SSOC), and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review, if otherwise in 
order.

The purposes of this remand are to meet due process 
requirements and to assist the veteran in the development of 
his claim.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


